ORDER
PER CURIAM.
The Commonwealth’s petition for allowance of appeal is granted. The Order of Superior Court, 356 Pa.Super. 620, 512 A.2d 1292, is reversed and the case involving respondent Kevin Platt at No. CC 8209935A is remanded to the Court of Common Pleas of Allegheny County for a hearing on the question of prejudice. Commonwealth v. Revtai, 516 Pa. 53, 532 A.2d 1 (1987). The case involving respondent Helmut Weber at No. CC 8206267A is remanded to the Court of Common Pleas of Allegheny County for reconsideration in light of this Court’s decision in Revtai, supra.